DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination on 12-8-2020. As directed, claims 1, 9, 11, and 17 have been amended, and no claims have been added or cancelled. Thus, claims 1-19 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-8-2020 has been entered.

Response to Arguments
Applicant argues and traverses (beginning at page 10, paragraph 6) the rejection of record under 35 U.S.C. 102(a)(1) relying on Nauman (US 2016/0022536). 
Applicant argues that the position and rationale taken in the previous Office Action (“the lymphatic drainage paths run along the limbs, trunk, and head of a person” therefore the relied upon device “would naturally line up with the lymphatic drainage path of the patient”) is 
Examiner respectfully disagrees with this traversal. In the anatomical diagram below, the pathways of both the cephalic and the basilic veins are depicted.

    PNG
    media_image1.png
    368
    405
    media_image1.png
    Greyscale

	The cephalic vein is shown as running along the lateral aspect of the upper limb, and the basilic vein is shown as running along the medial aspect of the upper limb. 
The following anatomical diagram depicts the infraclavicular (deltoideopectoral) nodes as well as the supratrochlear and axillary nodes.

    PNG
    media_image2.png
    631
    539
    media_image2.png
    Greyscale


	Also shown are both the cephalic vein (lateral vein above) and the basilic vein (medial vein above). 
Both of the pathways referenced are disposed on the lateral and medial portions of the upper limb respectively. Thus, in placing the device disclosed by Nauman (Fig. 2) on the upper limb (as is recited in paragraph 5 of the Nauman disclosure), the vibration sources (21) disclosed, 
	Applicant further argues that Nauman fails to disclose the “series of base surfaces” and similar limitations recited in independent claims 1 and 17 which refer to the “base surfaces” being disposed around less than an entire circumference of the wearable sleeve, and spaced apart in a direction parallel to the elongated axis of the sleeve. These newly added limitations were not previously addressed in the rejections employing Nauman, and as such, updated rejections employing Nauman are appended to address the amended limitations.
	Applicant’s arguments regarding the previous rejections of record employing Walter and Reid are moot as neither of these two references are applied in the current grounds of rejection.
	Applicant argues that the previous grounds of rejection over claims 11 and 17 employing Scott fail to address certain amended limitations, specifically that compression elements are configured to surround less than an entire circumference of the sleeve. These new limitations were not previously addressed in the rejection of record, thus updated grounds of rejection over claims 11 and 17 employing Scott and Obma (US 2017/0196763) are appended to address these new limitations.

Claim Objections
Claim 2 is objected to because of the following informalities:  
-Line 2 recites “vibrations sources” but should refer instead to “vibration sources”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “the inflatable ring defining an inner diameter that decreases during compression”. As best understood by Examiner, the “inflatable ring” configuration referred to in claim 12 is described in paragraphs 38-39 of Applicant’s Specification, and shown in Figs. 8-9. Additionally, paragraph 39 is the only portion of Applicant’s Specification that describes that inner diameters of inflatable rings 36a and 36b can be different. In this embodiment, the inflatable rings 36 are not disposed on base surfaces, as is now required by independent claim 11 from which claim 12 depends. In embodiments employing “inflatable discs 38” which are disposed on bases surfaces (see Fig. 13 and paragraph 43 of Applicant’s Specification), only refer to the inner diameter of the bladder 44 disposed on the inflatable disc 38 as fluctuating 
For the purposes of examination, claim 12 will be interpreted in accordance with paragraph 43 of Applicant’s Specification, such that the inflatable member disposed on the claimed base surfaces has an inner diameter that fluctuates between its inflated state and its deflated state.
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites “activating the series of vibration sources, and sequentially compressing the series of pneumatic compression elements”. While paragraphs 38-39 and 45, and Figs. 8-9 of Applicant’s Specification describe how the compression elements and the vibration sources can be used in tandem, the only described use of the two modalities together is with the compression elements 34. Compression elements 34 are not disposed on base surfaces as necessitated by independent claim 17, rather compression elements 34 surround the wearable sleeve around its entire circumference (Applicant’s Fig. 8), which is also at odds with the description of the base surfaces and compression elements recited in independent claim 17 from which claim 18 depends. 
For the purposes of examination, claim 18 will be interpreted in accordance with the Figure 8 embodiment of the wearable sleeve, such that compression and vibration sources can be 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nauman (US 2016/0022536).
Regarding claim 1, Nauman discloses a wearable sleeve (10) configured to be worn on a limb of a user, the wearable sleeve (10) (paragraph 5, lines 1-10; Fig. 2) comprising: 
a tubular sleeve body (paragraph 5, lines 1-10 discuss that the sleeve is configured to completely encircle the affected body part; see also Fig. 2), which is flexible and elongated along an axis (paragraph 45, lines 1-2; see Fig. 2 and paragraph 5, lines 1-10, the wearable sleeve is configured to cover the elongated axis of a limb such as the arm or the leg); 
and a series of base surfaces (20) secured to the tubular sleeve body (body of sleeve 10) (paragraph 55, lines 11-14; paragraph 83, lines 8-12; Figs. 4 and 23) such that each of the series of base surfaces (20) is spaced from adjacent ones of the series of base surfaces (20) along a direction parallel to the axis (see the arrangement of vibration motors 21 in Fig. 2, and the attachment of the base surface 20 with the vibration motor 21 to the sleeve 10 in Fig. 23; the base surfaces are spaced apart from each other in a direction parallel to the longitudinal axis of the sleeve), each of the base surfaces (20) sized so as to encompass less than an entire circumference 
and a series of vibration sources (21) disposed on respective ones of the series of base surfaces (20) and thereby attached to the tubular sleeve body (body of sleeve 10) (paragraph 83, lines 1-8; Fig. 23), 
wherein the series of base surfaces (20) are secured to the tubular sleeve body (body of sleeve 10) at positions that align with a lymphatic drainage path in the limb of the user when the wearable sleeve (10) is positioned on the limb (paragraph 5, lines 1-10 describe the arrangement of the sleeve on the arm for example, and paragraph 83, lines 1-8 describes the cotton strips, that include the vibration motors 21, and their attachment to the wearable sleeve at 4 places on the sleeve encircling the limb the sleeve is placed on, and Fig. 2 shows that the strips containing the vibration motors 21 are placed at medial and lateral aspects of the sleeve, and thus, when the sleeve is placed on the arm, the vibration motors interface with the medial and lateral aspects of the limb along the lymphatic drainage path; paragraph 107 further describes the use of the device to encourage blood flow on the treated area).
Regarding claim 2, Nauman disclose the wearable sleeve of claim 1, as discussed above.
Nauman further discloses the wearable sleeve (10) comprising a control which sequentially vibrates the series of vibration sources along the lymphatic drainage path of the user (paragraph 87, lines 8-11 discusses a microcontroller for the vibration motors, and further discusses the ability to control the motors in a particular cycle to direct blow flow to target areas).  
Regarding claim 3, Nauman discloses the wearable sleeve of claim 1, as discussed above.

Regarding claim 4, Nauman discloses the wearable sleeve of claim 3, as discussed above.
Nauman further discloses the wearable sleeve (10) wherein the series of vibration sources (21) is a first series of vibration sources, and the line is a first line, the wearable 2LEGAL\48319195\1Application No. 15/932,332Reply to Office Action dated August 21, 2020sleeve (10) further comprising a second series of vibration sources (21) that are disposed along a second line that is parallel to the axis (paragraph 56, lines 6-8; Fig. 2).  
Regarding claim 17, Nauman discloses a method of alleviating perceived pain of a user using a wearable sleeve (10) disposed on a limb of the user (paragraph 5, lines 1-10; paragraphs 100-105 describe the use of the sleeve in treating musculoskeletal injury; see also abstract), the method including: 
encircling at least a portion of the limb of the user with a tubular sleeve body (body of sleeve 10) of the wearable sleeve (10) (paragraph 5, lines 1-10; paragraph 56, lines 6-8; Fig. 2); 4 LEGAL\48319195\1Application No. 15/932,332 Reply to Office Action dated August 21, 2020 
positioning the wearable sleeve (10) relative to the encircled limb of the user (paragraph 5, lines 1-10; paragraph 56, lines 6-8) such that a series of base surfaces (20) (paragraph 55, lines 11-14; paragraph 83, lines 8-12; Figs. 4 and 23), each of which are spaced apart from adjacent ones of the series of base surfaces (20) (see the arrangement of vibration motors 21 in Fig. 2, and the attachment of the base surface 20 with the vibration motor 21 to the sleeve 10 in Fig. 23; the base surfaces are spaced apart from each other in a direction parallel to the longitudinal axis of the sleeve), align with a lymphatic drainage path in the encircled limb (paragraph 5, lines 1-10 describe the arrangement of the sleeve on the arm for example, and paragraph 83, lines 1-8 
and the method further including: 
activating a series of vibration sources (21) attached to a tubular sleeve body (body of sleeve 10) of the wearable sleeve (10) with a control of the wearable sleeve (10) (paragraph 87, lines 8-11 discusses a microcontroller for the vibration motors, and further discusses the ability to control the motors in a particular cycle to direct blow flow to target areas), wherein the series of vibration sources (21) are disposed on respective ones of the series of base surfaces (20) (paragraph 83, lines 1-8; Fig. 23) such that the series of vibration sources (21) are disposed along the lymphatic drainage path of the encircled limb of the user (paragraph 5, lines 1-10 describe the arrangement of the sleeve on the arm for example, and paragraph 83, lines 1-8 describes the cotton strips, that include both the vibration motors 21 and base surfaces 20 onto which vibration motors 21 are placed, and their attachment to the wearable sleeve at 4 places on the sleeve encircling the limb the sleeve is placed on, and Fig. 2 shows that the strips containing the vibration motors 21 are placed at medial and lateral aspects of the sleeve, and thus, when the sleeve is placed on the arm, the vibration motors interface with the medial and lateral aspects of .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nauman (US 2016/0022536), s applied to claim 1 above, in view of Scott (US 7135007).
Regarding claim 5, Nauman discloses the wearable sleeve of claim 1, as discussed above.
Nauman fails to disclose that the series of vibration sources are disposed along a curve that extends about the axis.  
However, Scott teaches a series of pressure projections (70) on a wearable sleeve (18) configured to encourage fluid flow throughout an encircled limb (Col. 4, lines 1-12) wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the parallel strips of material containing the base surfaces and the vibration elements disclosed by Nauman with Scott’s teaching of curved arrangements of the pressure projections in order to formulate a desired fluid flow path throughout the treated limb.
the series of vibration sources are disposed along a curve that extends about the axis.
Regarding claim 6, Nauman in view of Scott disclose the wearable sleeve of claim 5, as discussed above.
Modified Nauman further discloses the wearable sleeve (10) wherein the series of vibration sources (21) is a first series of vibration sources (21) (Nauman paragraph 83, lines 1-10 discuss that the base surfaces 20 and the vibration elements 21 are disposed around the wearable sleeve 10 in series consisting of at least 4 cotton strips), and the curve is a first curve (Scott, Col. 3, lines 43-46 teaches that the pressure elements can be arranged in a curve), the wearable sleeve (10) further comprising a second series of vibration sources (21) (Nauman paragraph 83, lines 1-10 discloses a second series of base surfaces and vibration elements) that are disposed along a second curve that extends about the axis (given that Nauman includes multiple strips of the base surfaces and vibration elements that are arranged in an axially spaced apart relationship, and Scott teaches that these can be configured in a curved configuration, the at least two strips containing the vibration elements would be placed in curved configurations along the axis of the sleeve such that they do not overlap, and would therefore be arranged along two curves).  
Regarding claim 7, Nauman in view of Scott disclose the wearable sleeve of claim 6, as discussed above.
Modified Nauman further discloses the wearable sleeve (10) wherein the first curve has a curvature that is different from a curvature of the second curve (Nauman paragraph 83, lines 1-10 discuss that the base surfaces 20 and the vibration elements 21 are disposed around the wearable sleeve 10 in series consisting of at least 4 cotton strips; Scott, Col. 3, lines 43-46 teaches that the pressure elements can be arranged in a curve; given that Nauman includes multiple strips of the base surfaces and vibration elements that are arranged in an axially spaced apart relationship, and Scott teaches that these can be configured in a curved configuration, the at least two strips containing the vibration elements would be placed in curved configurations along the axis of the sleeve such that they do not overlap, and would therefore be arranged along two curves).  
Claims 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nauman (US 2016/0022536), as applied to claims 1 and 17 above, in view of Tapper (US 2014/0277298).
Regarding claim 8, Naumaa discloses the wearable sleeve of claim 1, as discussed above.
Nauman fails to disclose the wearable sleeve further comprising at least one LED configured to expose skin on the limb of the user to light.  
However, Tapper teaches a bandage system for use on a user’s trunk or limbs (see Figs. 3 and 5) which includes an LED strip (14) arranged on the support layer (16) of the bandage to expose the user’s skin to light (paragraph 29, lines 1-8; Fig. 1B). Tapper further teaches that the LED helps relieve muscular and/or subdermal pain.

Regarding claim 10, Nauman in view of Tapper disclose the wearable sleeve of claim 8, as discussed above.
Modified Nauman further discloses the wearable sleeve (10) wherein at least one of the series of vibration sources (21) is configured to provide stimulation to the limb in a range of 1-20,000 Hz (see Nauman paragraph 30 which discloses that the vibration sources can apply 40-60 Hz of stimulation to the affected area; see also MPEP 2133.03.I which states that a particular example in the prior art that is within the claimed range anticipates the claimed range).  
Regarding claim 19, Nauman discloses the method of claim 17, as discussed above.
Nauman fails to disclose the method further comprising activating at least one LED disposed on the wearable sleeve so as to expose skin on the limb of the user to light.
However, Tapper teaches a bandage system for use on a user’s trunk or limbs (see Figs. 3 and 5) which includes an LED strip (14) arranged on the support layer (16) of the bandage to expose the user’s skin to light (paragraph 29, lines 1-8; Fig. 1B). Tapper further teaches that the LED helps relieve muscular and/or subdermal pain.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable sleeve disclosed by Nauman to include at least one LED configured to expose the skin of the user to light as taught by Tapper, in order to further aid in relieving muscular and subdermal pain the user might experience.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nauman (US 2016/0022536), as applied to claim 17 above, in view of Oshmyansky (US 2008/0004548).
Examiner notes that claim 18 is being interpreted in accordance with the 112(a) rejection cited previously.
Regarding claim 18, Nauman discloses the method of claim 17, as discussed above.
While Nauman discloses the method of activating the series of vibration sources, Nauman fails to further disclose the wearable sleeve comprising both activating the series of vibration sources and sequentially compressing the series of pneumatic compression elements.  
However, Oshmyamsky teaches a device which combines both compression and vibration (abstract, lines 1-5), and the pneumatic compression elements (bladders 14 connected around the circumference of the wearable sleeve by tubing 15) are sequentially inflated (paragraph 57, lines 1-10). Oshmyansky teaches that combining pneumatic compression and vibrational therapy (ultrasound) improves overall results of both modalities by using them synergistically (paragraph 22, lines 1-6). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable sleeve and method disclosed by Nauman to further include pneumatic compression elements in addition to the vibrational elements in order to improve overall results of both modalities by using them synergistically, as taught by Oshmyansky.
Claims 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 7135007) in view of Obma (US 2017/0196763).
Regarding claim 11, Scott discloses a wearable sleeve (10) configured to be worn on a limb of a user (Col. 2, lines 15-25; Fig. 1), the wearable sleeve (10) comprising: 

a series of base surfaces secured to the tubular sleeve body (18) such that each of the series of base surfaces is spaced from adjacent ones of the series of base surfaces along a 3LEGAL\48319195\1Application No. 15/932,332Reply to Office Action dated August 21, 2020direction parallel to the axis, each of the base surfaces sized so as to encompass less than an entire circumference of the tubular sleeve body (18) (Col. 3, lines 47-67 describe pressure projections 70 which can be separately mounted to the backing 68 of the tubular sleeve body 18 by Velcro, tape, or other fasteners, these Velcro members, tapes, or other fasteners constitute the claimed base surfaces, and in Fig. 5B, the pressure projections 70, which can be adjoined to the backing 68 by the aforementioned base surfaces, are oriented in a spaced apart relationship with respect to the longitudinal axis of the garment); 
and a series of compression elements (70) disposed on respective ones of the series of base surfaces and thereby attached to the tubular sleeve body (18) (Col. 3, lines 47-67 describe pressure projections 70 which can be separately mounted to the backing 68 of the tubular sleeve body 18 by Velcro, tape, or other fasteners, these Velcro members, tapes, or other fasteners constitute the claimed base surfaces, and further describe that the pressure projections can be inflatable bladders) such that when the wearable sleeve (10) is positioned on the limb the compression elements (70) are disposed along a lymphatic drainage path of the user (Col. 4, lines 1-12 describes that the pressure projections 70 and their arrangement encourages fluid flow through the affected limb). 
Although Scott discloses the inflation of the bladders (70), Scott fails to teach a control for compressing the compression elements.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a control device capable of sequentially inflating the compression elements of the Scott device as taught by Obma, in order to propagate a wave-like pattern along the user’s limb and stimulate blood flow.
Examiner notes that claim 12 is being interpreted relative to the 112(a) rejection previously discussed.
Regarding claim 12, Scott in view of Obma disclose the wearable sleeve of claim 11, as discussed above.
Modified Scott further discloses the wearable sleeve (10) wherein each of the series of compression elements (70) includes an inflatable ring (Col. 3, lines 66-67 state that the pressure projections can comprise inflatable bladders, and Fig. 5B depicts a series of ring shaped pressure projections 70 of the Scott disclosure) that has a thickness that increases during compression so as to compress a portion of the limb of the user (Col. 4, lines 1-12 discusses the high pressure areas formed as a result of the pressure projections 70 of the Scott disclosure; inflating the bladders would increase the thickness as fluid is applied to the bladder when the high pressure areas are desired for compression of the patient’s limb; see also Figs. 5 and 6 of Obma which show the size differences in inflated verses deflated bladders 20C-E).  
Regarding claim 13, Scott in view of Obma disclose the wearable sleeve of claim 11, as discussed above.
Modified Scott further discloses the wearable sleeve (10) wherein each of the series of compression elements (70) includes an inflatable disc (Col. 3, lines 66-67 state that the pressure projections can comprise inflatable bladders, and Fig. 5B depicts a series of disc shaped pressure projections 70 of the Scott disclosure) that has a thickness that increases during compression so as to compress a portion of the limb of the user (Col. 4, lines 1-12 discusses the high pressure areas formed as a result of the pressure projections 70 of the Scott disclosure; inflating the bladders would increase the thickness as fluid is applied to the bladder when the high pressure areas are desired for compression of the patient’s limb; see also Figs. 5 and 6 of Obma which show the size differences in inflated verses deflated bladders 20C-E).  
Regarding claim 16, Scott in view of Obma disclose the wearable sleeve of claim 11, as discussed above.
Modified Scott further discloses the wearable sleeve (10) wherein the series of compression elements (70) are pneumatic compression elements (Scott Col. 3, lines 66-67. Pressure projections 70 are inflatable bladders).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 7135007) in view of Obma (US 2017/0196763), as applied to claim 11 above, in further view of Tapper (US 2014/0277298).
Regarding claim 14, Scott in view of Obma disclose the wearable sleeve of claim 11, as discussed above.
Modified Scott fails to disclose the wearable sleeve further comprising at least one LED configured to expose skin on the limb of the user to light.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable sleeve disclosed by Modified Scott to include at least one LED configured to expose the skin of the user to light as taught by Tapper, in order to further aid in relieving muscular and subdermal pain the user might experience.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 7135007) in view of Obma (US 2017/0196763), as applied to claim 11 above, in further view of Kazanchyan (US 2016/0331620).
Regarding claim 15, Scott in view of Obma disclose the wearable sleeve of claim 11, as discussed above.
Modified Scott fails to disclose the wearable sleeve further comprising at least one vibration source.  
Kazanchyan teaches a device (10) for accelerating blood flow to muscles (abstract, lines 1-3) which utilizes both compression and vibration, and thus includes at least one vibration source (14) (paragraph 92, lines 1-10). Kazanchyan teaches that the use of vibration in conjunction with compression in order to prepare the muscle for compression using the vibration element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Scott to .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 7135007) in view of Obma (US 2017/0196763).
Regarding claim 17, Scott discloses a method of alleviating perceived pain of a user (Col. 1, lines 11-14) using a wearable sleeve (10) disposed on a limb of a user (Col. 2, lines 15-25; Fig. 1), the method including: 
encircling at least a portion of the limb of the user with a tubular sleeve body (18) of the wearable sleeve (10) (Col. 2, lines 31-40; Fig. 2);
positioning the wearable sleeve (10) relative to the encircled limb of the user (Fig. 1 for example) such that a series of base surfaces secured to the tubular sleeve body (18) such that each of the series of base surfaces is spaced from adjacent ones of the series of base surfaces along a 3LEGAL\48319195\1Application No. 15/932,332Reply to Office Action dated August 21, 2020direction parallel to the axis, each of the base surfaces sized so as to encompass less than an entire circumference of the tubular sleeve body (18) (Col. 3, lines 47-67 describe pressure projections 70 which can be separately mounted to the backing 68 of the tubular sleeve body 18 by Velcro, tape, or other fasteners, these Velcro members, tapes, or other fasteners constitute the claimed base surfaces, and in Fig. 5B, the pressure projections 70, which can be adjoined to the backing 68 by the aforementioned base surfaces, are oriented in a spaced apart relationship with respect to the longitudinal axis of the garment); and the method including:
inflating a series of pneumatic compression elements (70) disposed on respective ones of the series of base surfaces and thereby attached to the tubular sleeve body (18) (Col. 3, lines 47-67 describe pressure projections 70 which can be separately mounted to the backing 68 of the tubular sleeve body 18 by Velcro, tape, or other fasteners, these Velcro members, tapes, or other 
Although Scott discloses the inflation of the bladders (70), Scott fails to teach a control for sequentially compressing the compression elements.
Obma teaches a wearable sleeve (10) and a control (34) which sequentially compresses the compression elements (20) along the lymphatic drainage path (paragraph 38, lines 1-9 and 14-16 and 20-24). Obma teaches that the sequential inflation of the compression elements (20) propagates a wave-like compression pattern along the user’s limb (paragraph 38, lines 1-4) in order to stimulate blood flow along the limb (paragraph 41, lines 31-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a control device capable of sequentially inflating the compression elements of the Scott device as taught by Obma, in order to propagate a wave-like pattern along the user’s limb and stimulate blood flow.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 7135007) in view of Obma (US 2017/0196763), as applied to claim 17 above, in further view of Tapper (US 2014/0277298).
Regarding claim 19, Scott in view of Obma disclose the method of claim 17, as discussed above.
Modified Scott fails to disclose the wearable sleeve further comprising at least one LED configured to expose skin on the limb of the user to light.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable sleeve disclosed by Modified Scott to include at least one LED configured to expose the skin of the user to light as taught by Tapper, in order to further aid in relieving muscular and subdermal pain the user might experience.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785